DETAILED ACTION
This Office action is in response to the application filed on 12 August 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites, “i) a first terminal of the first switch is connected to the output terminal” at lines 9-10, and later recites, “vi) a second terminal of the ninth switch is connected to […] the output terminal”. Based on Applicant’s disclosure of the invention, there does not appear to be any embodiment that is described in detail that would reasonably include both the first terminal of the first switch and the second terminal of the ninth switch being connected to the output terminal.
However, it is not clear which of these instances should be changed to “the input terminal”, since the selection of input terminal and output terminal of the circuit could be made freely in order to use it as a step-down or step-up type charge pump. However, since the detailed embodiments describe and show the first terminal of the first switch (i.e., S1) being connected to the input terminal, claim 11 will be interpreted as such.
Claims 12 and 13 depend from claim 11 and therefore are likewise indefinite as they inherit the above deficiency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6, 10, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salem (US 2014/0043010).
In re claim 6, Salem discloses a converter (e.g., Fig. 8 among others) receiving an input voltage (Vin) through an input terminal (868) and supplying an output voltage (Vout) through an output terminal (870), comprising: a first capacitor (unlabeled capacitor within any of cells 802, 804, 806, 808); a second capacitor (id.); a third capacitor (id.); and a switch network (any or all of the switches as shown in the figure) for changing a connection relationship between the input terminal, the output terminal, the first capacitor, the second capacitor, and the third capacitor (see Abstract, [0102]), wherein a ratio of the input voltage to the output voltage is selectable from 4:1, 3:1, or 2:1 (see [0100]: the embodiment of Fig. 8 is selectable at least from 4:1 and 2:1 which satisfies the claim language due to the use of “or”; see also, e.g., [0172] as Salem further teaches that the invention can include a 3:1 mode as well) depending on an operation of the switch network ([0079], [0104]-[0105]).
In re claim 10, Salem discloses wherein a ratio of the input voltage to the output voltage is changeable during an operation of the converter ([0079]).
In re claim 14, Salem discloses a converter (e.g., Figs. 5A) receiving an input voltage (VinHigh) through an input terminal and supplying an output voltage (Vout) through an output terminal, comprising: a first switch capacitor converter module (506-512, 502) including a switch (any of 506-512) and a capacitor (502); and a second switch capacitor converter module (514-520, 504) including a switch (any of 514-520) and a capacitor (504) and sharing the input terminal and the output terminal with the first switch capacitor converter module (as shown).
In re claim 15, Salem discloses wherein the first switch capacitor converter module and the second switch capacitor converter module are configured with an equal circuitry to each other and operate in an interleaving manner ([0086]).
In re claim 16, Salem discloses wherein the first switch capacitor converter module and the second switch capacitor converter module share at least one capacitor and/or at least one switch with each other (i.e., the constituent elements of the modules can simply be redefined such that, for example, the first module includes switches 506-512 and at least one of switches 514-520, and includes capacitor 502 and capacitor 504, such that the first modules shares these additional elements with the second module).

Allowable Subject Matter
Claims 1-5 and 20-23 are allowed.
Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 1-5, the feature which has not been found to be disclosed or rendered obvious by the prior art of record is that of the second switch capacitor network being connected to one end of the first capacitor, while the third switch capacitor network is connected to the other end of the first capacitor. This overall structure is set forth by claim 1 when read as a whole, but may be particularly understood through the following recitations as found in claim 1: “ii) a first terminal of the third switch is connected to a first terminal of the first capacitor” and “ii) a first terminal of the fifth switch is connected to a second terminal of the first capacitor”.
With respect to claim 7, the prior art of record fails to disclose or suggest the operating states of a 4:1 mode of the converter including the first state and the second state as they are recited in the claim. That is, the prior art discloses a different essential circuitry than what is disclosed in the present application, and so the prior art does not include the same operational states as are recited in claim 7.
With respect to claims 8 and 9, similarly to claim 7 above, the prior art of record fails to disclose or suggest the particularly-recited operating states for the 3:1 mode (claim 8) or the 2:1 mode (claim 9).
With respect to claims 11-13, under the interpretation given above to clarify the indefiniteness issue presented above in this Office action, the recitations of claim 11 are found to be substantially similar to those found in claim 1 which was addressed above. For substantially the same reasons as already expressed, the prior art of record fails to disclose or suggest, “ii) a second terminal of the first switch is connected to a first terminal of the first capacitor and a first terminal of the third switch, iii) a second terminal of the first capacitor is connected to a first terminal of the second switch and a first terminal of the fifth switch” in combination with the remaining limitations as found in claim 11.
With respect to claims 17-19, the recitations of claim 17 are found to be substantially similar to those found in claim 1 which was addressed above. For substantially the same reasons as already expressed, the prior art of record fails to disclose or suggest, “ii) a first terminal of the third switch is connected to a first terminal of the first capacitor” and “ii) a first terminal of the fifth switch is connected to a second terminal of the first capacitor” in combination with the remaining limitations as found in claim 17.
With respect to claims 20-23, the prior art of record fails to disclose or suggest, “wherein i) two base switch networks and two capacitors are configured in a first stage of the N number of stages, ii) four base switch networks and two capacitors are configured in each of a second stage to an Nth stage of the N number of stages, iii) an output switch network is configured in the output stage, iv) each of the base switch networks includes a first switch connected between a first node and a second node and a second switch connected between a third node and a reference voltage, and v) at least one of capacitors included in an identical stage is connected between the second node and the third node” in combination with the remaining limitations as found in claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of modular charge pumps with reconfigurable gain ratios.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838